Case 18-43091-btf7    Doc 32    Filed 06/20/19 Entered 06/20/19 15:07:48   Desc Main
                                Document     Page 1 of 6



              IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE WESTERN DISTRICT OF MISSOURI


 IN RE:                                    )
                                           )        Case No. 18-43091-btf7
 Anita Louise Bean,                        )
                                           )        Chapter 7
                      Debtor.              )
                                           )


                            MEMORANDUM OPINION
      The court must determine whether, under the “per-child” clause of Missouri’s

head of family exemption (the “per-child exemption”), Chapter 7 Debtor Anita Louise

Bean may claim a $350 exemption for each of her four dependent minor

grandchildren. Mo. Rev. Stat. § 513.440. Because the exemption statute’s plain

language and governing precedent explicitly permit a person to claim the per-child

exemption “for each of such person’s unmarried dependent children,” the court: (1)

GRANTS Chapter 7 Trustee Jerald Enslein’s objection to Ms. Bean’s per-child

exemption, and (2) limits Ms. Bean’s head of family exemption to $1250, the “base

exemption amount” the statute permits each head of family to claim. Id. (emphasis

added).

                                   JURISDICTION
      The court has jurisdiction over this matter under 28 U.S.C. §§ 1334(b) and

157(a) and (b). This matter is statutorily and constitutionally core under 28 U.S.C.

§ 157(b)(2)(B). The court, therefore, has authority to hear this matter and make a

final determination. No party has contested the court’s jurisdiction or its authority

to make final determinations.
Case 18-43091-btf7   Doc 32    Filed 06/20/19 Entered 06/20/19 15:07:48    Desc Main
                               Document     Page 2 of 6



                               BURDEN OF PROOF
      As the objecting party, the trustee bears the burden of proving Ms. Bean did

not properly claim the per-child exemption. Fed. R. Bankr. P. 4003(c).

                                  BACKGROUND
      The relevant facts are undisputed. Ms. Bean filed her chapter 7 voluntary

petition on December 3, 2018. On schedule A/B, she listed as assets of her bankruptcy

estate her anticipated 2018 federal and state income tax refunds, which she

collectively valued at $4000. On schedule C, she claimed a $2650 head of family

exemption in the refunds: the $1250 base exemption amount for herself as head of

family, plus the additional $350 per-child exemption for each of her four minor

grandchildren.

      Though Ms. Bean’s four grandchildren live with her full time and depend on

her for support, she has not legally adopted them. Ms. Bean does not allege that any

of her grandchildren suffer from a disability.

      The trustee objected to Ms. Bean’s claim of the per-child exemption, arguing a

non-parent may not claim the per-child exemption. Consequently, he requests the

court limit Ms. Bean’s head of family exemption to the $1250 base exemption amount.

Ms. Bean responded, arguing the court should construe the head of family exemption

liberally in favor of Ms. Bean, and allow her to claim both the base exemption amount

and the per-child exemption.

      The court held a hearing on the trustee’s objection on May 7, 2019. At the

conclusion of the May 7, 2019, hearing, the court asked the parties to submit briefs




                                          2
Case 18-43091-btf7   Doc 32   Filed 06/20/19 Entered 06/20/19 15:07:48     Desc Main
                              Document     Page 3 of 6



on Ms. Bean’s entitlement to claim the per-child exemption and took the matter under

advisement. Counsel for both parties have fully briefed the issue in this case.

                                   DISCUSSION

      The sole issue before the court is whether a non-parent relative may claim the

per-child exemption under Mo. Rev. Stat § 513.440. Section 513.440 provides:

      Each head of a family may select and hold, exempt from execution, any
      other property, real, personal or mixed, or debts and wages, not
      exceeding in value the amount of one thousand two hundred fifty dollars
      plus three hundred fifty dollars for each of such person's unmarried
      dependent children under the age of twenty-one years or dependent as
      defined by the Internal Revenue Code of 1986, as amended, determined
      to be disabled by the Social Security Administration, except ten percent
      of any debt, income, salary or wages due such head of a family.

Mo. Rev. Stat. § 513.440.

      Section 513.440 establishes a two-part exemption, each part with unique

prerequisites. First, a person may claim the $1250 base exemption amount if he or

she is the head of a family. See, e.g., In re Diedrich, 2017 WL 6568051, at *2 (Bankr.

W.D. Mo. Dec. 22, 2017) (broadly construing “head of family”); In re Townsend, 344

B.R. 915, 917–18 (Bankr. W.D. Mo. 2006) (same).

      The first part of Missouri’s head of family exemption, the $1250 base

exemption amount, is not at issue here. The parties agree that Ms. Bean is the head

of her family—a group that includes herself and her four dependent grandchildren.

Thus, she may exempt $1250 of her tax refund under § 513.440.

      Next, a head of family may claim an additional $350 for each dependent that

is either (A) “such person’s unmarried dependent child[] under the age of twenty-one

years,” or (B) “dependent as defined by the Internal Revenue Code of 1986, as


                                          3
Case 18-43091-btf7   Doc 32   Filed 06/20/19 Entered 06/20/19 15:07:48      Desc Main
                              Document     Page 4 of 6



amended, determined to be disabled by the Social Security Administration.” Mo. Rev.

Stat. § 513.440. None of Ms. Bean’s grandchildren have been determined to be

disabled by the Social Security Administration. Thus, the court will limit its analysis

to whether Ms. Bean’s grandchildren constitute “[her] unmarried dependent children

under the age of twenty-one years” under § 513.440.

      Absent biological parenthood or its legal equivalent, neither the plain language

of § 513.440 nor governing precedent permit a head of family to claim the per-child

exemption for his or her grandchildren. First, Ms. Bean’s interpretation conflicts

with the plain language of § 513.440. “Proper statutory analysis demands that we

assume a statute says what it means and means what it says. . . . If the words of the

statute are unambiguous, our inquiry is complete.” Turpen v. Rouse (In re Turpen),

482 B.R. 273, 275 (B.A.P. 8th Cir. 2012) (citing Owner–Operator Indep. Drivers Ass’n,

Inc. v. Supervalu, Inc., 651 F.3d 857, 862 (8th Cir. 2011)). The statute’s possessive

form “such person[’s] . . . children” supports the inference that the Missouri

legislature intended to limit the per-child exemption to a head of family’s sons or

daughters. Id.

       Ms. Bean’s assertions that (1) the words “such person” in § 513.440 refer to

“[e]ach head of family,” and (2) the court should broadly construe the exemption

statutes, are inapposite. Certainly, “such person” does refer to “head of family.” But

the language Ms. Bean cites does not undermine the court’s interpretation: § 513.440

permits a head of family to claim the per-child exemption “for each of [the head of

family]’s unmarried dependent children under the age of twenty-one years.” It does



                                          4
Case 18-43091-btf7     Doc 32   Filed 06/20/19 Entered 06/20/19 15:07:48         Desc Main
                                Document     Page 5 of 6



not permit the court to ignore the requirement that those unmarried dependents also

be the head of family’s children.

       Furthermore, the court’s obligation to construe exemption statutes liberally in

favor of debtors does not permit the court to ignore the plain language of the

exemption statute.     In re Swigart, 339 B.R. 724, 727 (Bankr. W.D. Mo. 2006)

(requiring liberal construction); Law v. Siegel, 571 U.S. 415, 421 (2014) (holding

bankruptcy court may not use equitable authority to circumvent statutory mandates).

Relatives routinely support young people other than their children. But the Missouri

legislature afforded the per-child exemption only to parents. The court declines to

extend § 513.440 beyond its plain meaning.

       Next, the Bankruptcy Appellate Panel for the Eighth Circuit’s decision in In re

Turpen supports a plain language approach. 482 B.R. at 274–76. In Turpen, the

Court determined a head of family may only claim the per-child exemption for each

“‘son or daughter belonging to such person . . . ‘a father’s child.’” Id. at 275 (implicitly

overruling In re Arnold, 193 B.R. 897, 901 (Bankr. W.D. Mo. 1996) (permitting

nonparent to claim the per-child exemption)). Turpen also explained, “§ 513.440

plainly states that only a child belonging to the head of family—either by blood or

adoption—qualifies for the unmarried dependent child exemption.”

       Turpen’s reasoning is persuasive in this case. Though the Turpen Court used

the words “by blood or adoption” to describe a head of family’s eligibility for the per-

child exemption, read in its entirety, Turpen nonetheless requires a parental or




                                             5
Case 18-43091-btf7     Doc 32   Filed 06/20/19 Entered 06/20/19 15:07:48   Desc Main
                                Document     Page 6 of 6



equivalent legal relationship. It does not authorize the court to circumvent the

statute’s plain language.

      Because Ms. Bean’s grandchildren are not her children, she may not claim the

per-child exemption under the plain language of § 513.440 and governing precedent.

                                   CONCLUSION

      For the above reasons, the court (1) SUSTAINS the trustee’s objection to Ms.

Bean’s exemption, and (2) limits Ms. Bean’s head of family exemption to $1250. This

memorandum opinion constitutes the court’s findings of fact and conclusions of law

under Fed. R. Civ. P. 52, made applicable to this contested matter by Fed. R. Bankr.

P. 9014(c) and 7052.


Dated: 6/20/2019                        /s/ Brian T. Fenimore____________________
                                        UNITED STATES BANKRUPTCY JUDGE




                                           6
